Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Communication is in response to applicants’ amendment filed on April 29, 2022.


Response to Amendment

Applicant has amended claims 1-2, 4-11, 13-14, 17, and 20; and claims 1-20 are pending.



Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Douglas Schnabel (Reg. No. 47,927), on May 16, 2022.

The application has been amended as follows:


Claim 1, (Currently Amended) A system for providing network function as a service, comprising:
	a combination of virtual network resources hosted on physical network resources, wherein the virtual network resources are dynamically configurable to provide a set of processing resources in a virtual network; and
	
a configurable controller in communication with the combination of virtual network resources, wherein the configurable controller includes a scheduler and load balancer and wherein the configurable controller comprises: 
	a processing system including a processor; and 
	a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: 
	
receiving a request to provide a network function as a service functionality from an access node;
retrieving policies associated with the request;
creating a plurality of pods, wherein a first pod of the plurality of pods is configured to schedule a first virtual  function among the virtual network resources to be assigned to one or more physical resources based on the polices, and wherein a second pod of the plurality of pods is configured to schedule a second virtual function among the virtual network resources to be assigned to the one or more physical resources based on the policies;
instantiating the first virtual function under the control of the first pod and a passive copy of the first virtual function under control of the first pod;
instantiating the second virtual function under control of the second pod;
executing a control loop, wherein the control loop is configured to detect an abnormality in the virtual  network;
responsive to the control loop not detecting the abnormality in the virtual network, continuing processing via the first virtual function;
responsive to the control loop detecting the abnormality in the virtual network, transitioning processing from the first virtual function to the passive copy of the first virtual function; and	
balancing the first virtual function and the second virtual function across the one or more physical resources and in view of the executing of the control loop.


Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of a system for providing network function as a service, comprising: a combination of virtual network resources hosted on physical network resources, wherein the virtual network resources are dynamically configurable to provide a set of processing resources in a virtual network; and a configurable controller in communication with the combination of virtual network resources, wherein the configurable controller includes a scheduler and load balancer and wherein the configurable controller comprises: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: receiving a request to provide a network function as a service functionality from an access node; retrieving policies associated with the request; creating a plurality of pods, wherein a first pod of the plurality of pods is configured to schedule a first virtual  function among the virtual network resources to be assigned to one or more physical resources based on the polices, and wherein a second pod of the plurality of pods is configured to schedule a second virtual function among the virtual network resources to be assigned to the one or more physical resources based on the policies; instantiating the first virtual function under the control of the first pod and a passive copy of the first virtual function under control of the first pod; instantiating the second virtual function under control of the second pod; executing a control loop, wherein the control loop is configured to detect an abnormality in the virtual  network; responsive to the control loop not detecting the abnormality in the virtual network, continuing processing via the first virtual function; responsive to the control loop detecting the abnormality in the virtual network, transitioning processing from the first virtual function to the passive copy of the first virtual function; and balancing the first virtual function and the second virtual function across the one or more physical resources and in view of the executing of the control loop.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAZU A MIAH/Primary Examiner, Art Unit 2441